Citation Nr: 1218175	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  11-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) South Central VA Health Care Network in Flowood, Mississippi.  


THE ISSUES

1.  Entitlement to reimbursement or payment for unauthorized medical services rendered in connection with a private hospitalization in the East Jefferson General Hospital from August 28, 2010 to September 1, 2010 under the Millennium Health Care and Benefits Act, Public Law 106-117 (38 U.S.C.A. §  1725).  

2.  Entitlement to reimbursement or payment for unauthorized medical services rendered for a service-connected disability in connection with a private hospitalization in the East Jefferson General Hospital from August 28, 2010 to September 1, 2010, under 38 U.S.C.A. § 1728.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1967 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) South Central VA Health Care Network in Flowood, Mississippi.   

In April 2012, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The claim was initially denied under the Millennium Health Care and Benefits Act, Public Law 106-117 (codified at 38 U.S.C.A. §  1725).  The reason for the decision given in the SOC was that the Veteran had other insurance (a criterion found only in 38 U.S.C.A. § 1725).  As discussed below, the Board finds that although the criteria under 38 U.S.C.A. § 1725 are not met as a matter of law, further development is required concerning entitlement under 38 U.S.C.A. § 1728.  To avoid any further confusion as to the scope of these two separate laws, and to streamline the remand development, as well as ensure that the Veteran is aware of the criteria need to establish his claim, the Board has bifurcated the claim into separate issues.  

The issue of reimbursement or payment for unauthorized medical services rendered in connection with a private hospitalization in East Jefferson General Hospital from August 28, 2010 to September 1, 2010, for a service-connected disability, under 38 U.S.C.A. § 1728, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between August 28, 2010 to September 1, 2010 the Veteran received medical services from the East Jefferson General Hospital, a non-VA medical facility for which he incurred medical expenses.  

2.  At the time emergency treatment was rendered by East Jefferson General Hospital Capital Regional Medical Center, the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.   

CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the by East Jefferson General Hospital, a non-VA facility, between August 28, 2010 to September 1, 2010 have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-17.1002 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Veteran was provided with notification of the evidence needed to substantiate his claim, under the Millennium Health Care and Benefits Act, Public Law 106-117, in March 2009, after the initial adjudication of his claim.  There is no basis on which the benefit could be granted under this law, however, and, therefore, any deficiencies in notice are nonprejudicial.  See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In addition, there is no reasonable possibility that any notice or assistance would aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).    

The Veteran seeks payment or reimbursement for medical expenses incurred during private hospitalization from August 28, 2010 to September 1, 2010.  As indicated above, this decision only addresses the claim under the Millennium Health Care and Benefits Act, Public Law 106-117, codified at 38 U.S.C.A. § 1725.  See 38 C.F.R. §§ 17.1000-17.1002.  This law provides for the reimbursement of non-VA emergency treatment for which the Veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this law, all of the following conditions must be met:  

(a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).  

(e) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(f) The Veteran is financially liable to the non-VA provider of the emergency treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (emphasis added);

(h) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. 

38 C.F.R. § 17.1002 (2011).

Because all criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.  In this case, it is not disputed that the Veteran's private insurance covered part of the hospitalization costs.  He is noted to have been covered by Blue Cross Blue Shield of LA, and Express insurance from January 1, 2010 to September 30, 2010.  Under 38 C.F.R. § 17.1002(g), reimbursement may not be provided if the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  A "health-plan contract" includes an insurance policy.  38 C.F.R. § 17.1001(a)(1) (2011).  Because the Veteran's health insurance covered part of his expenses, he is not entitled to reimbursement under the Millennium Act.  

Thus, under the law as applied to the undisputed facts, the claim cannot be allowed.  As the law and not the evidence is dispositive concerning this issue, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The criteria for reimbursement or payment, under the Millennium Health Care and Benefits Act, Public Law 106-117, for unauthorized medical services rendered at East Jefferson General Hospital, a non-VA facility, between August 28, 2010 to September 1, have not been met; to that extent, the appeal is denied. 


REMAND

The Veteran claims reimbursement or payment of medical expenses incurred during a private hospitalization in East Jefferson General Hospital, a non-VA facility, between August 28, 2010 to September 1, 2010.  The circumstances leading up to the hospitalization began two days earlier, when the Veteran had been working on a case at the hospital where he was subsequently treated and developed chest pain.  A stent was inserted and he was sent home.  He returned two days later with chest pain and was hospitalized, again catherized and additional stents were inserted.  He was discharged on September 1, 2010.  

When VA facilities are not capable of furnishing the care or services required, the VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011). 

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011).  

Reimbursement for unauthorized medical expenses may be granted pursuant to 38 U.S.C.A. § 1728.  Under that law, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the following must be shown:

(1) That the treatment was either for an adjudicated service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (or, under certain circumstances, when participating in a course of vocational rehabilitation under the auspices of VA); and

(2) that a medical emergency existed of such nature that delay would have been hazardous to life or health; and

(3) that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Veteran did not receive any prior notice concerning this law and regulation, in the statement of the case, it was only cited to, although the reason for the decision was that he had other insurance.  The existence of other insurance, however, only applies under the Millennium Act, as discussed above.  

At the time of the hospitalization at issue, the service connection was in effect for a number of disabilities, CAD, rated 60 percent disabling, under diagnostic code 7018-7005.  The Board finds that the treatment was for this adjudicated service-connected disability.  Concerning the presence of an emergency, the pertinent statute incorporates the "prudent layperson" standard, as defined in 38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 1728(c) (West Supp. 2011).  As such, medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).  An emergency is present if a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);  38 C.F.R. § 17.1002(b).  

An emergency exists, however, only until the point where the Veteran could have been transferred to a VA medical center (VAMC), according to the determination of a VA physician, based on sound medical judgment.  38 C.F.R. § 17.121 (2011).  

The final consideration is whether a VA facility or other federal facility was feasibility available.  38 C.F.R. § 17.120(c).  Thus, it must be determined whether the Veteran could have used such facility.  

Accordingly, the case is REMANDED for the following action:

1.  Because the Board finds that the Veteran's East Jefferson General Hospital, treatment between August 28, 2010 was necessitated for treatment of an adjudicated service-connected disability, 38 U.S.C.A. § 1728 is for application.  Therefore, provide the Veteran with VCAA notification concerning the evidence needed to substantiate a claim for reimbursement of unauthorized medical expenses, where a service-connected disability is involved, including the criteria set forth in 38 C.F.R. §§ 17.120, 17.121 (2011).  

2.  The file should be sent to an appropriate VA medical doctor for an opinion as to whether the Veteran's treatment was an emergency and if at some point during the hospitalization, the emergency ended such that the Veteran could have been transferred to a VAMC for continuation of treatment.  If the emergency ended prior to the Veteran's discharge, the date must be identified.

3.  Determine whether VA or other federal facilities were feasibly at the time of the Veteran's hospitalization in East Jefferson General Hospital, a non-VA facility, between August 28, 2010 to September 1, 2010.  This must include whether any such facilities were capable of treating the Veteran, as well as whether treatment would have been refused.  To this end, determine whether the Veteran would have been admitted, given the urgency of his condition, the distance of travel involved, the availability of a bed, the nature of the treatment required, and the priority level assigned to the Veteran at that time.  Any such facility should be identified.  

4.  Thereafter, review the appellant's claim for payment of unauthorized medical expenses incurred in connection with a hospitalization in East Jefferson General Hospital, a non-VA facility, between August 28, 2010 to September 1, 2010, under 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 17.121.  If the decision is less than a full grant of the benefit sought, the Veteran and his representative should be furnished a supplemental statement of the case, which provides citation to the relevant legal authority, and discusses all elements which have not been met.  After providing an opportunity to respond, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


